Citation Nr: 1503843	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  11-25 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and to include as secondary to service connected prostate cancer.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to July 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the September 2011 VA Form 9, the Veteran requested a video conference hearing before a member of the Board.  A hearing was held in September 2013.  A transcript of the hearing is not in the record because there were audio technical difficulties which prevented a transcript of the Veteran's testimony from being produced.  A letter to the Veteran in January 2014 explained the issue and offered a new hearing per 38 C.F.R. § 20.717 (2014).  A February 2014 response from the Veteran indicated he did not wish to appear at a new hearing and requested his case be considered on the evidence of record.

This matter was previously remanded by the Board in August 2014 in order to obtain updated treatment records and a new VA psychiatric examination.  Specifically, the examiner was requested to opine whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder that is related to service, or if PTSD is found, whether there is a valid stressor, and to provide an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disorder is either caused by the Veteran's service-connected prostate cancer or aggravated by the Veteran's service-connected prostate cancer.  As discussed below, the additional development was not completed in its entirety and therefore, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Unfortunately, another remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2002); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

As previously indicated, in August 2014 the Board remanded this claim to the RO for another VA examination regarding the nature and causation of the Veteran's psychiatric disorders.  In satisfaction of the August 2014 remand directives, a VA examination was then performed in October 2014.  The examiner found the Veteran has no mental disorder diagnosis.  Presumably, because no mental disorder diagnosis was found in the examination, the examiner did not provide an opinion regarding whether any such diagnosis could be caused or aggravated by his service-connected prostate cancer. 

The Board notes, however, that a November 2012 VA examination diagnoses the Veteran with depressive disorder NOS (with anxiety).  Moreover, a February 2013 VA mental health treatment note diagnoses the Veteran with depressive disorder NOS, anxiety disorder NOS and mild PTSD.  Similarly, an October 2014 VA mental health treatment note diagnoses the Veteran with depression, NOS, with chronic PTSD.  Moreover, a September 2013 letter from private physician, Dr. K.F., states that the Veteran suffers from "major depressive disorder which is at least as likely as not caused by or a result of secondary to his prostate cancer and subsequent physical limitation, particularly impotency."

Because the October 2014 VA examination did not address the prior diagnoses of record and the private physician's causation opinion, in order to comply with the August 2014 Board remand directives, the Board finds that another examination is necessary to address specifically whether these diagnosed mental disorders could be caused or aggravated by the Veteran's service-connected prostate cancer.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records and private records pertaining to the Veteran's psychiatric treatment for the period from October 2014 forward and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Make arrangements for the Veteran to be afford another psychiatric examination by an examiner that has not previously seen the Veteran.  The claims file must be provided to the examiner for review.  The report of examination should include a detailed account of all manifestations of any psychiatric pathology found to be present.  A complete rationale should be provided for all requested opinions.

a.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorders are related to service, or if PTSD is found, the fear of hostile activity in Vietnam or a verified stressor in service such as his duties associated with his military occupational specialty during service.

b.  The examiner should also provide an opinion as to whether it is at least as likely as not that the diagnosed psychiatric disorders are either caused by the Veteran's service-connected prostate cancer, or aggravated by the Veteran's service-connected prostate cancer.

3.  Following the completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

4.  Thereafter, the AOJ must adjudicate the claim.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  This issue should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



